Citation Nr: 1815481	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence; however, none has been received to date.


FINDING OF FACT

Hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the claim as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Board observes that, in September 2016, the Veteran reported that his hepatitis C had worsened in severity and requested that his most recent VA treatment records be considered.  While such have not been obtained, the Board finds that there is no prejudice to the Veteran in proceeding with a decision on this matter at this time as the current severity of the condition is not at issue.  In this regard, the only inquiry before the Board is whether the Veteran's currently diagnosed hepatitis C is related to his military service.  Consequently, such VA treatment records are not relevant to such matter and, therefore, the Board may proceed with a decision at this time without prejudice to the Veteran.

The Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In regard to service connection claims pertaining to hepatitis C, there are recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection.  The medically recognized risk factors are: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  Hepatitis C arising from air gun immunizations has not been documented; however, it is biologically possible. See VBA Manual M21-1, III.iv.4.I.2.e.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his currently diagnosed hepatitis C was caused by in-service vaccinations.  The medical evidence demonstrates a diagnosis of hepatitis C in 2010, and as such, the Board finds the evidence establishes a current disability for service connection purposes.  

Regarding an in-service event, injury, or disease, his service treatment records show the Veteran received vaccinations and immunizations for multiple diseases, to include smallpox, triple typhoid, tetanus toxoid, cholera, diphtheria, yellow fever, and typhus.  Additionally, his March 1979 separation examination included a tattoo on the right arm that was not noted on his July 1976 entrance examination; however, as noted by the October 2011 VA examiner, such was in fact obtained prior to his entrance to service.   Furthermore, at his hearing, when asked if there were any other risk factors during service that may have exposed him to hepatitis C, to include sharing needles or razors, open injury with contact with blood, and/or tattoos, the Veteran denied such exposure and specifically reported that he wore gloves as a medic and never shared a razor.

Furthermore, the competent medical evidence of record does not show that the Veteran's current hepatitis C is causally or etiologically related to service, to include his in-service vaccinations and immunizations.  After examination in October 2011, the VA examiner opined that the Veteran's current condition was less likely due to or caused by the exposure during service based on the Veteran's reports that he was never in contact with any blood product, trauma event, or somebody with blood.  The VA examiner reported there was no evidence showing the vaccination needles were not sterilized, although the VA examiner did not have access to the service treatment records.  However, the VA examiner found the Veteran's hepatitis C was at least as likely as not due to several risk factors unrelated to service, to include tattoos, ear piercing, and acupuncture.  

As the October 2011 VA examiner did not have access to the Veteran's service treatment records, the RO obtained an addendum opinion in May 2012.  The VA examiner also opined that the Veteran's hepatitis C was not caused by or a result of his military service.  The VA examiner found there was no documentation or treatment of any liver condition or related symptoms during service and no evidence of the Veteran's reported vaccination with soy.  In addition, the evidence did not show an open injury or contact with bloods as in-service risk factors.  Further, the VA examiner found significant the Veteran's risk factors unrelated to service, to include unprotected sex, having fathered three children without marriage, tattoos and ear piercings, and an abdominal cholecystectomy.

In this case, the Board affords significant probative value to the May 2012 VA examiner's opinion as it reflects consideration of all relevant facts, to include review of the service treatment records, and includes  a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the Board finds it noteworthy that the October 2011 VA examiner attributed the Veteran's hepatitis C to the reported risk factors unrelated to service.  Furthermore, while the undersigned held the record open following the July 2016 Board hearing to allow the Veteran to submit a nexus statement from his treatment provider, he did not do so and the record does not include a medical opinion demonstrating a positive relationship between his hepatitis C and any in-service event, injury, or disease.  

Although the Veteran claims that his current hepatitis C is related to service, an opinion as to the etiology of such condition is a medically complex matter.  Although the Veteran's service records show that his military occupational specialty was a medic, and he has reported extensive research on the issue, the record does not indicate that he has specialized medical training which would enable him to competently address such a medically complex matter.  Accordingly, he is not competent to offer an opinion as to the etiology of his hepatitis C, and his opinion in this regard is of little probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In summary, the Board finds the Veteran's current hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for hepatitis C is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


